


Exhibit 10.9(D)
ACHAOGEN, INC.
2014 EQUITY INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT AWARD GRANT NOTICE
Achaogen, Inc., a Delaware corporation, (the “Company”), pursuant to its 2014
Equity Incentive Award Plan, as amended from time to time (the “Plan”), hereby
grants to the holder listed below (the “Participant”), an award of restricted
stock units (“Restricted Stock Units” or “RSUs”). Each vested Restricted Stock
Unit represents the right to receive, in accordance with the Restricted Stock
Unit Award Agreement associated with this Grant Notice (the “Agreement”), one
share of Common Stock (“Share”). This award of Restricted Stock Units is subject
to all of the terms and conditions set forth herein and in the Agreement and the
Plan, each of which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Restricted Stock Unit Award Grant Notice (the “Grant Notice”)
and the Agreement.
Participant:
 
Grant Date:
 
Total Number of RSUs:
 
Vesting Commencement Date:
 
Vesting Schedule:
 
Termination:
If the Participant experiences a Termination of Service prior to the applicable
vesting date, all RSUs that have not become vested on or prior to the date of
such Termination of Service (after taking into consideration any vesting that
may occur in connection with such Termination of Service, if any) will thereupon
be automatically forfeited by the Participant without payment of any
consideration therefor.

Withholding Tax Election: The Participant understands that by accepting the
grant of the RSUs on the website to which this Grant Notice is posted, the
Participant hereby affirmatively elects (the “Sell to Cover Election”) to sell
that number of Shares determined in accordance with Section 2.6 of the Agreement
and to allow the Agent (as defined in the Agreement) to remit the cash proceeds
of such sale to the Company. Furthermore, the Participant directs the Company to
make a cash payment equal to the required tax withholding from the cash proceeds
of such sale directly to the appropriate taxing authorities. The Participant has
carefully reviewed Section 2.6 of the Agreement and the Participant hereby
represents and warrants that on the date hereof he or she is not aware of any
material, nonpublic information with respect to the Company or any securities of
the Company, is not subject to any legal, regulatory or contractual restriction
that would prevent the Agent from conducting sales, does not have, and will not
attempt to exercise, authority, influence or control over any sales of Shares
effected by the Agent pursuant to the Agreement, and is entering into the
Agreement and this election to “sell to cover” in good faith and not as part of
a plan or scheme to evade the prohibitions of Rule 10b5-1 (regarding trading of
the Company’s securities on the basis of material nonpublic information) under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”). It is the
Participant’s intent that this election to “sell to cover” comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and be
interpreted to comply with the requirements of Rule 10b5-1(c) under the Exchange
Act.
By accepting the grant of the RSUs on the website to which this Grant Notice is
posted, the Participant agrees to be bound by the terms and conditions of the
Plan, the Agreement and this Grant Notice. The Participant has reviewed the
Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Agreement and the
Plan. The Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.
In the event Participant wants to pay cash for tax withholding rather than make
a Sell to Cover Election, Participant must contact the Company’s stock plan
administrator, who will provide Participant with another grant notice. In the
event Participant declines this grant of the RSUs on the website to which this
Grant Notice is posted, the RSUs shall be cancelled in their entirety.




--------------------------------------------------------------------------------




RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is
associated, Achaogen, Inc., a Delaware corporation (the “Company”), has granted
to the Participant an award of restricted stock units (“Restricted Stock Units”
or “RSUs”) under the Company’s 2014 Equity Incentive Award Plan, as amended from
time to time (the “Plan”). Each vested Restricted Stock Unit represents the
right to receive one share of Common Stock (“Share”) to purchase the number of
Shares indicated in the Grant Notice. Capitalized terms not specifically defined
herein shall have the meanings specified in the Plan and Grant Notice.
ARTICLE I.
GENERAL
1.1.Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE II.
GRANT OF RESTRICTED STOCK UNITS
2.1.Grant of RSUs. Pursuant to the Grant Notice and upon the terms and
conditions set forth in the Plan and this Agreement, effective as of the Grant
Date set forth in the Grant Notice, the Company hereby grants to the Participant
an award of RSUs under the Plan in consideration of the Participant’s past
and/or continued employment with or service to the Company or any Affiliates and
for other good and valuable consideration.
2.2.Unsecured Obligation to RSUs. Unless and until the RSUs have vested in the
manner set forth in Article 2 hereof, the Participant will have no right to
receive Common Stock under any such RSUs. Prior to actual payment of any vested
RSUs, such RSUs will represent an unsecured obligation of the Company, payable
(if at all) only from the general assets of the Company.
2.3.Vesting Schedule. Subject to Section 2.5 hereof, the RSUs shall vest and
become nonforfeitable with respect to the applicable portion thereof according
to the vesting schedule set forth in the Grant Notice (rounding down to the
nearest whole Share).
2.4.Consideration to the Company. In consideration of the grant of the award of
RSUs pursuant hereto, the Participant agrees to render faithful and efficient
services to the Company or any Affiliate.
2.5.Forfeiture, Termination and Cancellation upon Termination of Service.
Notwithstanding any contrary provision of this Agreement or the Plan, upon the
Participant’s Termination of Service for any or no reason, all Restricted Stock
Units which have not vested prior to or in connection with such Termination of
Service (after taking into consideration any accelerated vesting which may occur
in connection with such Termination of Service (if any)) shall thereupon
automatically be forfeited, terminated and cancelled as of the applicable
termination date without payment of any consideration by the Company, and the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be, shall have no further rights hereunder. No portion of the RSUs
which has not become vested as of the date on which the Participant incurs a
Termination of Service shall thereafter become vested.
2.6.Issuance of Common Stock upon Vesting.
(a)As soon as administratively practicable following the vesting of any
Restricted Stock Units pursuant to Section 2.3 hereof, but in no event later
than thirty (30) days after such vesting date (for the avoidance of doubt, this
deadline is intended to comply with the “short term deferral” exemption from
Section 409A of the Code), the Company shall deliver to the Participant (or any
transferee permitted under Section 3.2 hereof) a number of Shares (either by
delivering one or more certificates for such Shares or by entering such Shares
in book entry form, as determined by the Company in its sole discretion) equal
to the number of RSUs subject to this Award that vest on the applicable vesting
date, unless such RSUs terminate prior to the given vesting date pursuant to
Section 2.5 hereof. Notwithstanding the foregoing, in the event Shares cannot be
issued pursuant to




--------------------------------------------------------------------------------




Section 12.4 of the Plan, the Shares shall be issued pursuant to the preceding
sentence as soon as administratively practicable after the Administrator
determines that Shares can again be issued in accordance with such Section.
(b)As set forth in Section 12.2 of the Plan, the Company shall have the
authority and the right to deduct or withhold, or to require the Participant to
remit to the Company, an amount sufficient to satisfy all applicable federal,
state and local taxes required by law to be withheld with respect to any taxable
event arising in connection with the Restricted Stock Units. In satisfaction of
such tax withholding obligations and in accordance with the Sell to Cover
Election included in the Grant Notice, the Participant has irrevocably elected
to sell the portion of the Shares to be delivered under the Restricted Stock
Units necessary so as to satisfy the tax withholding obligations and shall
execute any letter of instruction or agreement required by the Company’s
transfer agent (together with any other party the Company determines necessary
to execute the Sell to Cover Election, the “Agent”) to cause the Agent to
irrevocably commit to forward the proceeds necessary to satisfy the tax
withholding obligations directly to the Company and/or its Affiliates.
Notwithstanding any other provision of this Agreement, the Company shall not be
obligated to deliver any new certificate representing Shares to the Participant
or the Participant’s legal representative or enter such Shares in book entry
form unless and until the Participant or the Participant’s legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state
and local taxes applicable to the taxable income of the Participant resulting
from the grant or vesting of the Restricted Stock Units or the issuance of
Shares. In accordance with Participant’s Sell to Cover Election pursuant to the
Grant Notice, the Participant hereby acknowledges and agrees:
(A)    The Participant hereby appoints the Agent as the Participant’s agent and
authorizes the Agent to (1) sell on the open market at the then prevailing
market price(s), on the Participant’s behalf, as soon as practicable on or after
the Shares are issued upon the vesting of the Restricted Stock Units, that
number (rounded up to the next whole number) of the Shares so issued necessary
to generate proceeds to cover (x) any tax withholding obligations incurred with
respect to such vesting or issuance and (y) all applicable fees and commissions
due to, or required to be collected by, the Agent with respect thereto and (2)
apply any remaining funds to the Participant’s federal tax withholding.
(B)    The Participant hereby authorizes the Company and the Agent to cooperate
and communicate with one another to determine the number of Shares that must be
sold pursuant to subsection (A) above.
(C)    The Participant understands that the Agent may effect sales as provided
in subsection (A) above in one or more sales and that the average price for
executions resulting from bunched orders will be assigned to the Participant’s
account. In addition, the Participant acknowledges that it may not be possible
to sell Shares as provided by subsection (A) above due to (1) a legal or
contractual restriction applicable to the Participant or the Agent, (2) a market
disruption, or (3) rules governing order execution priority on the national
exchange where the Shares may be traded. In the event of the Agent’s inability
to sell Shares, the Participant will continue to be responsible for the timely
payment to the Company and/or its Affiliates of all federal, state, local and
foreign taxes that are required by applicable laws and regulations to be
withheld, including but not limited to those amounts specified in subsection (A)
above.
(D)     The Participant acknowledges that regardless of any other term or
condition of this Section 2.6(b), the Agent will not be liable to the
Participant for (1) special, indirect, punitive, exemplary, or consequential
damages, or incidental losses or damages of any kind, or (2) any failure to
perform or for any delay in performance that results from a cause or
circumstance that is beyond its reasonable control.
(E)     The Participant hereby agrees to execute and deliver to the Agent any
other agreements or documents as the Agent reasonably deems necessary or
appropriate to carry out the purposes and intent of this Section 2.6(b). The
Agent is a third-party beneficiary of this Section 2.6(b).
(F)     This Section 2.6(b) shall terminate not later than the date on which all
tax withholding obligations arising in connection with the vesting of the Award
have been satisfied.
(c)Notwithstanding the foregoing, in the event that the Participant is subject
to the Company’s Insider Trading Compliance Policy (or any successor program or
policy) and any Shares covered by the RSUs are scheduled to be delivered on a
day (the “Original Delivery Date”) that does not occur during an open “window
period” applicable to the Participant, as determined by the Company in
accordance with such policy, and the Company elects (i) not to satisfy its tax
withholding obligations by withholding Shares from the Participant’s
distribution, and (ii) not to permit the Participant to satisfy its tax
withholding obligations through a “sell to cover” commitment with a
broker-dealer (including but not limited to a commitment under a previously
established Company-approved 10b5-1 plan or a “sell to cover” commitment
pursuant to the Participant’s Sell to Cover Election on the Grant Notice at the
time of the Award), then such Shares shall not be delivered on such Original
Delivery Date and shall instead be delivered on the first business day of the
next occurring open “window period” but in no event later than the later of
December 31st of the calendar year of the Original Delivery Date, or the
fifteenth (15th) day of the third calendar month following the Original Delivery
Date.




--------------------------------------------------------------------------------




2.7.Conditions to Delivery of Shares. The Shares deliverable hereunder may be
either previously authorized but unissued Shares, treasury Shares or issued
Shares which have then been reacquired by the Company. Such Shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificates or make any book entries evidencing Shares deliverable
hereunder prior to fulfillment of the conditions set forth in Section 12.4 of
the Plan.
2.8.Rights as Stockholder. The holder of the RSUs shall not be, nor have any of
the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the RSUs and
any Shares underlying the RSUs and deliverable hereunder unless and until such
Shares shall have been issued by the Company and held of record by such holder
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 14.2 of the Plan.
ARTICLE III.
OTHER PROVISIONS
3.1.Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Participant, the Company and all other interested
persons. No member of the Administrator or the Board shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, this Agreement or the RSUs.
3.2.Grant is Not Transferable. During the lifetime of the Participant, the RSUs
may not be sold, pledged, assigned or transferred in any manner other than by
will or the laws of descent and distribution or, subject to the consent of the
Administrator, pursuant to a DRO. Neither the RSUs nor any interest or right
therein shall be liable for the debts, contracts or engagements of the
Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
3.3.Tax Consultation. The Participant understands that the Participant may
suffer adverse tax consequences in connection with the RSUs granted pursuant to
this Agreement (and the Shares issuable with respect thereto). The Participant
represents that the Participant has consulted with any tax consultants the
Participant deems advisable in connection with the RSUs and the issuance of
Shares with respect thereto and that the Participant is not relying on the
Company for any tax advice.
3.4.Adjustments. The Participant acknowledges that the RSUs are subject to
modification and termination in certain events as provided in this Agreement and
Article 14 of the Plan.
3.5.Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records. Any notice shall be deemed duly
given when sent via email or when sent by reputable overnight courier or by
certified mail (return receipt requested) through the United States Postal
Service.
3.6.Participant’s Representations. If the Shares issuable hereunder have not
been registered under the Securities Act or any applicable state laws on an
effective registration statement at the time of such issuance, the Participant
shall, if required by the Company, concurrently with such issuance, make such
written representations as are deemed necessary or appropriate by the Company
and/or its counsel.
3.7.Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
3.8.Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.




--------------------------------------------------------------------------------




3.9.Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any other Applicable
Law. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the RSUs are granted, only in such a manner as to conform to
Applicable Law. To the extent permitted by Applicable Law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
Applicable Law.
3.10.Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the RSUs in any material way without the prior written
consent of the Participant.
3.11.Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 3.2 hereof, this Agreement
shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.
3.12.Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the RSUs and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
3.13.Entire Agreement. The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and the Participant with respect to the subject matter hereof.
3.14.Section 409A. Notwithstanding any other provision of the Plan, this
Agreement or the Grant Notice, the Plan, this Agreement and the Grant Notice
shall be interpreted in accordance with the requirements of Section 409A of the
Code. The Administrator may, in its discretion, adopt such amendments to the
Plan, this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to comply with the requirements of Section 409A of the Code.
3.15.Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. The Plan, in and of itself, has no
assets. Participant shall have only the rights of a general unsecured creditor
of the Company and its Affiliates with respect to amounts credited and benefits
payable, if any, with respect to the RSUs, and rights no greater than the right
to receive the Common Stock as a general unsecured creditor with respect to
RSUs, as and when payable hereunder.
3.16.Not a Contract of Service Relationship. Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue to serve as an
Employee or other service provider of the Company or any of its Affiliates or
shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Participant.


